DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Frerichs et al (10,371,246 B2) in view of the Chinese Patent (CN 202140648 U).
Regarding to claim 1, Frerichs et al disclose a vent filter (100 in Fig. 5) comprising a first member (128) comprising a first body (144) having a ventilation path (116) extending through the first body (144), an inner wall (140) protruding from an end of the first body (144) and constituting a ventilation hole (142) which is communicated with the ventilation path (116), and an outer wall (164) protruding from the end of the first body (144) and constituting a gap between the inner wall and the outer wall (see the gap or space between the inner wall (140) and outer wall (164)), a second member (122) comprising a second body (154) and at least one enclosure wall (156) protruding out from the second body (154), wherein at least one of the at least one enclosure wall (160) is located outside the outer wall (156) and surrounding the outer wall (156).  Claim 1 differ from the disclosure of Frerichs et al in that the first and second members have grooves on the walls facing away from the first and second bodies.  The Chinese reference discloses multiple grooves (63 in Fig. 4) located on the surface of the walls.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner and outer walls of the first and second members to have grooves as taught by the Chinese reference to effectively vent gas/fume or moisture out of the system.
Regarding to claim 3, Frerichs et al show in Figure 5 that the first member (144) comprises at least one intermediate wall between the inner wall (140) and the outer wall (164).
Regarding to claim 4, Frerichs et al show in Figure 5 that one enclosure wall is located in a space between the inner wall (140) and the outer wall (164), or located within the gap.
Regarding to claim 5, Frerichs et al show in Figure 5 that the second member (154) comprises at least one ventilation opening extending through the second body, which is configured to be indirectly communicated with the ventilation path (see airflow arrow in Fig. 5).
Regarding to claim 6, Frerichs et al show in Figure 5 that the at least one ventilation opening is provided at a periphery of the second body (154) corresponding to the gap of the first member (144) (see airflow arrow in Fig. 5).
Regarding to claim 8, Frerichs et al show in Figures 1-10 that each of the inner wall, the outer and the at least one enclosure wall is shaped in a form of a circle.
Regarding to claim 9, Frerichs et al show in Figure 3 that the first member (120 in Fig. 3) further comprises a nut (138) adjacent to the inner wall and the outer wall, which is disposed to outwardly protrude from an outside surface of the first body.
Regarding to claim 10, Frerichs et al show in Figure 3 that the screw threads (124) are located on at least a part of the outside surface.
Regarding to claim 11, Frerichs et al show in Figure 3 that the vent filter (100 in Fig. 3) having a nut (138) and a sealing ring inherently put adjacent to the nut as it is well known in the art to prevent any air/gas leakage around the nut.
Regarding to claim 12, Frerichs et al show in Figure 5 that the first body (144) is hollow cylinder-shaped, and the second body (154) is circular plate-shaped.
Regarding to claim 14, Frerichs et al show in Figure 5 that the gap is not directly communicated with the ventilation path (see details of Fig. 5).
Regarding to claim 15, Frerichs et al show in Figure 5 that a height of each of the inner wall (140) and the outer wall (164) protruding from the end (138) is equal to or less than a height of the at least enclosure wall (160) protruding from the second body (154).
18.	Regarding to claim 16 calling for the vent filter being used in a Radio Remote Unit.  However, the recitation “a Radio Remote Unit” has not given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  In addition, it has been held that a recitation “a Radio Remote Unit” with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham 2 USPQ 2d 1647 (1987).                                             Allowable Subject Matter
19.	Claims 2, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts discloses specific configuration of the grooves on the inner walls or outer walls of the first and second members of the vent filter such that at least one first groove of the outer wall is not aligned with one of the at least one second .
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 17, 2021